Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ross Hicks on 2/19/2021.

The application has been amended as follows: 
1-9. (Canceled)
10. (Currently Amended) A hinge for a hinged opening of a vehicle, comprising:
a first hinge part having a slot;
a second hinge part having a fitting hole;
a screw received through the slot of the first hinge part and the fitting hole of the second hinge part such that the first hinge part and the second hinge part are rotatably connected about the screw; [[and]]
a shaped nut clamping the first hinge part and the second hinge part against the screw; and
at least one guide element having an elongated projection disposed adjacent to a side edge of the slot and configured to lock the shaped nut from rotation,
wherein the first hinge part and the second hinge part are movable relative to one another about an axis of rotation defined by the screw,
, and
wherein the elongated projection extends along the side edge of the slot and the shaped nut comprises a flattened region disposed adjacent to the elongated projection such that the elongated projection guides the flattened region of the shaped nut in the longitudinal direction.
11. (Previously Presented) The hinge according to claim 10, wherein the first part of the shaped nut comprises a pin with an internal thread.
12. (Previously Presented) The hinge according to claim 11, wherein the internal thread extends through the shaped nut.
13. (Cancelled) 
14. (Currently Amended) The hinge according to claim [[13]] 10, wherein the at least one guide element is configured to lock the shaped nut from rotation.
15. (Cancelled) 
16. (Cancelled) 
17. (Previously Presented) The hinge according to claim 10, wherein the screw has a compressed end region.
18. (Currently Amended) A hinged opening of a vehicle comprising:
at least one hinge, wherein each hinge comprises:
a first hinge part having a slot;
a second hinge part having a fitting hole;
a screw received through the slot of the first hinge part and the fitting hole of the second hinge part such that the first hinge part and the second hinge part are rotatably connected about the screw; [[and]]
a shaped nut clamping the first hinge part and the second hinge part against the screw; and
at least one guide element having an elongated projection disposed adjacent to a side edge of the slot and configured to lock the shaped nut from rotation,
wherein the first hinge part and the second hinge part are movable relative to one another about an axis of rotation defined by the screw,
wherein the shaped nut comprises a first part embedded in the slot of first hinge part and a second part protruding from the first hinge part and resting on an edge of the slot, and
wherein the elongated projection extends along the side edge of the slot and the shaped nut comprises a flattened region disposed adjacent to the elongated projection such that the elongated projection guides the flattened region of the shaped nut in the longitudinal direction.
19. (Previously Presented) The hinge according to claim 10, wherein the screw includes a screw head, a compressed end, a threaded portion extending between the screw head and the compressed end, and the threaded portion extends beyond an end of the second part of the shaped nut by a clearance corresponding to an axial length of the first hinge part such that the shaped nut is configured to be released from clamping the first hinge part and second hinge part while remaining on the threaded portion.
20. (Cancelled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: DE 102009022939 is the closest prior art and teaches a similar hinge with a projection adjacent to a slot. However, ‘939 does not disclose wherein the projection is an elongated projection that extends along the side edge of the slot such that the elongated projection guides a flattened region of the shaped nut in the longitudinal direction. These limitations, in combination with all the other limitations of respective independent claims 10 and 18 as amended, define over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655.  The examiner can normally be reached on M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677